EXHIBIT 1 JOINT FILING AGREEMENT Pursuant to Rule 13d-1(k) promulgated under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree to the joint filing of this Statement on Schedule 13D including any amendments thereto.This Joint Filing Agreement may be executed in any number of counterparts, each of which shall be deemed an original, but all of which shall constitute one and the same instrument. Date: April 10, 2013 GF FINANCIAL, LLC By: Diaco Investments, L.P., a Delaware limited partnership and managing member of GF Financial, LLC By: Siget LLC, a Delaware limited liability company and general partner of Diaco Investments, L.P. By: /s/ Simon Glick Name: Simon Glick Title: Managing Member DIACO INVESTMENTS, L.P. By: Siget LLC, a Delaware limited liability company and general partner of Diaco Investments, L.P. By: /s/ Simon Glick Name: Simon Glick Title: Managing Member SIGET, LLC By: /s/ Simon Glick Name: Simon Glick Title: Managing Member SIMON GLICK /s/ Simon Glick SEYMOUR PLUCHENIK /s/ Seymour Pluchenik
